Lindsay, J.
The record shows no error committed by the court or jury on the trial of this cause.
The indictment was for betting on the game of “ faro.” The •charge is set forth with as much certainty as is required by law. In analogy to the cases of playing at cards, proscribed by statute, under certain defined circumstances, it is imagined that the place where the game of “ faro ” was played, dealt, or exhibited, must be alleged. It is not so, however. The laying the venue in the proper county is sufficient in the prosecution •of this offense. Card playing is an offense only when done under certain circumstances specified in the act. The offense is not restricted by any local designation. The provisions of this act are general in its prohibition and denunciation. Art. 2054, Paschal’s Digest, says: “ If any person shall bet at any gaming table, or bank, such as are in the six preceding articles mentioned, (in which articles “ faro ” is included,) he shall be fined not less than one hundred dollars, nor more than two hundred and fifty dollars.” According to the common understanding of mankind, to “ bet ” is to lay a wager; to stake or pledge money or property, upon the event of a contest; which
_____ . *774contest, in this ease, was in the game called “ faro.” The placéis unimportant. If the game is played at any place for a “ bet,” it is a violation of the statute. The law demands no • certainty about the locality. And this, perhaps, was intended by the Legislature to increase its sanction, as it was obviously the design to repress such games altogether.
If the convict in this case should be again indicted for the same offense, upon the proof offered by the State to establish the charge, there is nothing to prevent his production of proof to establish the identity of the transaction, under a plea of' former conviction. The judgment is affirmed.
Affirmed.